Cobb, J.
The act of December 21, 1897, provides that notice of the filing of a traverse of the answer of a garnishee, in a proceeding in a court other than a justice’s court, shall be given to the garnishee, if he be accessible, and if- not, to his agent or attorney of record, at least “ ten' days before the trial of such garnishment.” Acts 1897, p.54, Van Epps’ Code Supp. § 6225. Failure to give the notice under 'such circumstances renders the judgment void. When'the garnishee ,is accessible, notice of the filing of the traverse is an indispensable prerequisite to give the court jurisdiction to,try the issue made by. the traverse. Even if the court has a discretion .to gr.^int' ,a postponement that notice may be given, there was no abuse of discretion in the present case in refusing to do so. The plaintiff had more than five months in which to give the notice, and assigned no reason whatever for his *99failure to do so. In tbe absence of a traverse, the answer of the garnishee was such as to authorize his discharge. '

Judgment affirmed.


All the Justices concur, except Candler, J., absent.